[Cite as State v. Abu-Enjeela, 2012-Ohio-6275.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO                                     )   CASE NO. 11 MA 102
                                                  )
        PLAINTIFF-APPELLEE                        )
                                                  )
VS.                                               )   OPINION
                                                  )
SAMMY ABU-ENJEELA                                 )
                                                  )
        DEFENDANT-APPELLANT                       )

CHARACTER OF PROCEEDINGS:                             Criminal Appeal from the Area County
                                                      Court No. 4 of Mahoning County, Ohio
                                                      Case No. 10 CRB 858

JUDGMENT:                                             Affirmed.

APPEARANCES:

For Plaintiff-Appellee:                               Atty. Paul J. Gains
                                                      Mahoning County Prosecutor
                                                      Atty. Ralph M. Rivera
                                                      Assistant Prosecuting Attorney
                                                      21 West Boardman Street, 6th Floor
                                                      Youngstown, Ohio 44503

For Defendant-Appellant:                              Atty. Mark A. Hanni
                                                      839 Southwestern Run
                                                      Youngstown, Ohio 44514


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Joseph J. Vukovich
                                                      Dated: December 18, 2012
[Cite as State v. Abu-Enjeela, 2012-Ohio-6275.]
WAITE, P.J.


        {¶1}     Sammy Abu-Enjeela (“Appellant”) appeals his conviction for drug

possession. In his first assignment of error, Appellant argues that the trial court erred

when it overruled his motion to suppress the evidence obtained from a patdown

search. The investigating officer found a bag of marijuana in Appellant's back pocket

as a result of the search. The record indicates that the search was justified because

the investigating officer smelled burning marijuana coming from the driver's side of

Appellant's vehicle while he was in the car and after he exited it, and because there

were exigent circumstances allowing for a warrantless search. See State v. Moore,

90 Ohio St.3d 47, 734 N.E.2d 804 (2000).               In his second assignment of error,

Appellant argues that the court erred by failing to immediately rule on a Crim.R. 29(A)

motion for judgment of acquittal made at the close of the state’s case. Appellant is

correct that the judge should have immediately ruled on the motion, but the error was

harmless because the state had presented sufficient evidence going to all the

essential elements of the case at the time the motion was made. The judgment of

conviction is affirmed.

                                              Background

        {¶2}     On July 30, 2010, Officer Chris Collins of the Austintown Police

Department was patrolling the parking lot of the 76 Truck Stop on foot when he

noticed the distinct smell of marijuana coming from Appellant’s vehicle.              He

approached the vehicle and asked Appellant to step out of the car. Officer Collins

then searched Appellant for drugs and discovered a bag of marijuana. Officer Collins

proceeded to search Appellant’s car and found three marijuana cigarettes and a
                                                                                    -2-

marijuana blunt in the car.         Appellant was charged with possessing drug

paraphernalia, in violation of R.C. 2925.14(A), a fourth degree misdemeanor, and

drug possession in violation of R.C. 2925.11(A), a minor misdemeanor.

       {¶3}   On January 14, 2011, Appellant filed a motion to suppress, and a

hearing on the motion was held on March 9, 2011. Officer Collins testified that he

was patrolling on foot in the parking lot at about 2:15 a.m. Collins smelled a distinct

odor of burnt marijuana coming from the driver's side window of Appellant's vehicle.

Appellant was the only person in the vehicle and was sitting in the driver's seat.

Collins asked Appellant to step out of the car. Collins continued to smell burning

marijuana coming from Appellant and the vehicle after Appellant exited the vehicle.

Collins searched Appellant's person for drugs and discovered a bag of marijuana in

his back pocket. Collins subsequently searched Appellant's vehicle and found three

marijuana cigarettes and a “Swisher Sweets” cigar that, after it is hollowed out, is

used as a vessel to smoke marijuana (called a “blunt”). Collins was the only officer

present when these searches took place.          Appellant was charged with drug

possession, and a further charge of possession of drug paraphernalia based on the

seizure of the blunt from Appellant's vehicle.

       {¶4}   At the conclusion of the suppression hearing, the court held that any

evidence found on Appellant’s person was admissible but any evidence found in

Appellant’s car was not admissible.        After the suppression hearing, the drug

paraphernalia charge was dismissed. The drug possession charge was heard at a

bench trial on May 25, 2011. After the state finished presenting its side of the case,
                                                                                     -3-

the defense made a Crim.R. 29 motion for acquittal. The court did not immediately

rule on Appellant’s motion, but instead decided to take the Crim.R. 29 motion under

advisement. At the conclusion of the bench trial, Appellant was found guilty of the

minor misdemeanor drug possession charge. The trial court fined Appellant $150.00

plus costs and ordered a license suspension for 180 days.           The court filed its

judgment on May 25, 2011, and this timely appeal was filed on June 21, 2011.

Appellant was granted a stay by the trial court on June 24, 2011. Appellee has not

filed an appeal in this matter, and thus, the trial court's decision to suppress the

evidence seized from Appellant's vehicle is not under review in this appeal. The

matters under review involve the search of Appellant’s person.

                          ASSIGNMENT OF ERROR NO. 1

      THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

      DEEMED       EVIDENCE      STEMMING        FROM     THE    SEARCH      OF

      APPELLANT ADMISSIBLE, BECAUSE THE SEARCH “EXCEEDED

      THE SCOPE PERMITTED BY TERRY.” STATE v. THOMAS, 1999 WL

      4164.

      {¶5}    Appellant's first assignment of error challenges part of the trial court's

ruling on a motion to suppress. In ruling on a motion to suppress, the trial court

“assumes the role of the trier of fact, and, as such, is in the best position to resolve

questions of fact and evaluate the credibility of the witnesses.” State v. Retherford,

93 Ohio App.3d 586, 592, 639 N.E.2d 498 (2d Dist.1994). Accordingly, when we

review suppression decisions, “we are bound to accept the trial court's findings of fact
                                                                                       -4-

if they are supported by competent, credible evidence. Accepting those facts as true,

we must independently determine as a matter of law, without deference to the trial

court's conclusion, whether they meet the applicable legal standard.” Id.; see also,

State v. Culberson, 142 Ohio App.3d 656, 660, 756 N.E.2d 734 (7th Dist.2001).

       {¶6}   Appellant contends that Officer Collins did not conduct a legal patdown

search for weapons, and for that reason, the marijuana evidence found as part of the

search of his person should have been suppressed. If an officer has reasonable

suspicion that a stopped individual is armed and dangerous, he may conduct a

limited protective patdown search for concealed weapons. Terry v. Ohio, 392 U.S. 1,

88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). “The purpose of this limited search is not to

discover evidence of crime, but to allow the officer to pursue his investigation without

fear of violence.” State v. Evans, 67 Ohio St.3d 405, 408, 618 N.E.2d 726 (1993),

citing Adams v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1923, 32 L.Ed.2d 612 (1972).

       {¶7}   Although Terry limits the scope of a patdown search to weapons, the

discovery of other contraband during a Terry search will not necessarily preclude its

admissibility. The “plain feel” and “plain view” doctrines allow a police officer to seize

contraband during a Terry patdown search so long as its nature as contraband is

immediately apparent. State v. Cobb, 12th Dist. Butler No. CA2007-06-153, 2008-

Ohio-5210, ¶30, citing State v. Halczyszak, 25 Ohio St.3d 301, 303, 496 N.E.2d 925

(1986). “[I]f police are lawfully in a position from which they view an object, if its

incriminating character is immediately apparent, and if the officers have a lawful right

of access to the object, they may seize it without a warrant.” Minnesota v. Dickerson,
                                                                                   -5-

508 U.S. 366, 375, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993). If, on the other hand,

the incriminating character of the contraband is not immediately apparent, it may not

be seized. Id. “[O]nce the officer determines the object detected * * * is not a

weapon, the search must stop unless probable cause and exigent circumstances

exist.” State v. Eatmon, 5th Dist. No.2009 CA 0045, 2010-Ohio-5092, ¶41, citing

Dickerson at 375. The underlying rationale for a Terry search must be the safety of

the officer and not the discovery of evidence of a crime.

      {¶8}   Appellant relies on State v. Thomas, 5th Dist. No. 1998CA00143, 1999

WL 4164 (Nov. 7, 1998), in support of his theory that the search exceeded the scope

of a proper search under Terry. In Thomas, the officer admitted that the patdown

search was for the purpose of discovering not only weapons, but also drug

contraband. The Fifth District held that the search exceeded the limits of a Terry

search even though the officer had reasonable suspicion of criminal activity and was

permitted to search the suspect for weapons. We have similarly held that “[a]n officer

cannot conduct a protective search as a pretext for a search for contraband, a search

for convenience, or as part of his or her normal routine or practice.”       State v.

Stamper, 7th Dist. No. 03-MA-144, 2004-Ohio-5366, ¶12.

      {¶9}   It is apparent from Officer Collins' testimony that he was not conducting

a Terry patdown search when he found the marijuana in Appellant's back pocket. He

specifically testified that he was not searching for weapons. Thus, for the search to

be legal under the Fourth Amendment, there must be some other justification for it

other than Terry and the related law governing patdown searches for weapons.
                                                                                    -6-

       {¶10} Appellee cites in response the case of State v. Moore, 90 Ohio St.3d

47, 734 N.E.2d 804 (2000), syllabus. In Moore, an Ohio State Highway Patrolman

stopped a vehicle after observing the vehicle drive through a red light. The patrolman

detected a strong odor of fresh burnt marijuana emanating from the vehicle after the

driver rolled down the window. The patrolman asked defendant to exit the vehicle

and continued to notice the odor coming from the vehicle and driver. The defendant

could not explain the odor and denied having any illegal substances. The patrolman

proceeded to search the defendant and discovered drug paraphernalia in one of the

defendant's pockets. The patrolman admitted that it was not a patdown search for

weapons and that he was not in fear for his safety. Id. at 51-52. He also searched

the defendant's vehicle and discovered a burnt marijuana cigarette in the ashtray.

The defendant was charged with misdemeanor counts of drug possession and drug

paraphernalia. The defendant attempted to suppress both the evidence from the

search of the person and of the vehicle.

       {¶11} Moore held that “[t]he smell of marijuana, alone, by a person qualified to

recognize the odor, is sufficient to establish probable cause to conduct a search.” Id.

at syllabus.

       {¶12} Even though there was probable cause to conduct a search, the

Supreme Court in Moore further reviewed whether a warrantless search of the

defendant's person was permitted under the circumstances. The Court noted that

the “overriding function of the Fourth Amendment is to ‘protect personal privacy and

dignity against unwarranted intrusion by the State.’ Schmerber v. California (1966),
                                                                                   -7-

384 U.S. 757, 767, 86 S.Ct. 1826, 1834, 16 L.Ed.2d 908, 917. Therefore, in the

absence of an exception to the warrant requirement, the search of defendant's

person is unlawful.”   Id. at 51. The Moore Court did not apply the automobile

exception to the warrant requirement to justify the search of the defendant's person,

and Moore concluded that the search was not incidental to an arrest. Instead, the

Court focused on whether exigent circumstances justified the search of the

defendant's person.     The Court noted that under the exigent circumstances

exception, a warrantless search is justified if there is imminent danger that evidence

will be lost or destroyed if a search is not immediately conducted. Id. at 52, citing

Cupp v. Murphy, 412 U.S. 291, 93 S.Ct. 2000, 36 L.Ed.2d 900 (1973); see also,

McDonald v. United States, 335 U.S. 451, 69 S.Ct. 191, 93 L.Ed. 153 (1948), South

Dakota v. Opperman, 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000 (1976), and Ker

v. California, 374 U.S. 23, 41-42, 83 S.Ct. 1623, 1634, 10 L.Ed.2d 726 (1963).

Moore reasoned that, “[b]ecause marijuana and other narcotics are easily and quickly

hidden or destroyed, a warrantless search may be justified to preserve evidence.”

Moore at 52.

      {¶13} The Moore Court examined the circumstances of the stop and found

that exigent circumstances did exist to conduct a warrantless search of the

defendant:

      Sergeant Greene was alone at the time he stopped defendant's vehicle.

      He had probable cause to believe that defendant had been smoking

      marijuana from the strong odor of burnt marijuana emanating from the
                                                                                     -8-

       vehicle and on the defendant.      In order to obtain a warrant before

       searching defendant's person for possible narcotics, he would have had

       to permit defendant to leave the scene in defendant's vehicle. Having

       to permit defendant to leave the scene alone, unaccompanied by any

       law enforcement officer, the dissipation of the marijuana odor, and the

       possible loss or destruction of evidence were “compelling reasons” for

       Sergeant Greene to be able to conduct a warrantless search of

       defendant's person. We find these to be exigent circumstances that

       would justify the warrantless search of defendant's person.

Id. at 52-53.

       {¶14} In the instant case, Officer Collins testified that he was experienced with

narcotics investigations and arrests, had been a police officer for 15 years, and was

trained in detecting the odor of marijuana. He testified that the area where Appellant

was parked was a high crime area, and that it was specifically a high drug-crime

area. The area around the vehicle was well-lit, and Collins saw that Appellant was

the only person in the vehicle and was sitting in the driver's seat. As Officer Collins

approached Appellant's car, he “smelled the deep burning odor of marijuana.”

(3/9/11 Tr., p. 7.) Appellant was sitting in the driver's seat of his vehicle with the

driver's side window down. Officer Collins walked directly to driver's side window of

Appellant's vehicle, and that is where he smelled the odor of marijuana. Collins

asked Appellant to step out of the vehicle, and he continued to smell burnt marijuana

near Appellant and the driver's side of the vehicle. Officer Collins then searched
                                                                                    -9-

Appellant for narcotics, and he found a plastic bag containing marijuana in his back

rear pocket. Collins was patrolling alone at the time he questioned and searched

Appellant.

      {¶15} The facts of this case fit squarely into the fact-pattern of Moore. Officer

Collins smelled a strong odor of burning marijuana coming from the driver's side of

Appellant's vehicle. Appellant was the only person in the vehicle and was sitting in

the driver's seat. Officer Collins continued to smell burning marijuana coming from

Appellant and the vehicle after Appellant exited the vehicle.     If Collins were not

permitted to conduct an immediate search at the scene of the crime, Appellant would

have driven away and the marijuana evidence could have been immediately

discarded or destroyed, just as in Moore. Therefore, the search of Appellant's person

was legal because there was probable cause to conduct the search and exigent

circumstances existed to allow for a warrantless search. This assignment of error is

overruled.

                         ASSIGNMENT OF ERROR NO. 2

      THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

      DECLINED TO RULE ON APPELLANT’S CRIMINAL RULE 29

      MOTION AT THE CONCLUSION OF THE STATE’S CASE.

      {¶16} Appellant argues that the trial court may not reserve ruling on a Crim.R.

29(A) motion for judgment of acquittal made at the close of the state’s case.

Appellant contends that he made a proper Crim.R. 29(A) motion for acquittal at the

conclusion of the state's case.     Appellant proposes that if the trial court had
                                                                                  -10-

immediately ruled on the motion, it would have determined that the state had not

presented sufficient evidence to sustain a conviction. The state argues in rebuttal

that Appellant was not prejudiced by the court's failure to rule on the motion because

the state had, in fact, produced sufficient evidence to support the conviction. The

state is correct and Appellant's argument is meritless.

      {¶17} The standard employed by a trial court in determining a Crim.R. 29

motion is set out in State v. Bridgeman, 55 Ohio St.2d 261, 381 N.E.2d 184 (1978),

syllabus: “Pursuant to Crim.R. 29(A), a court shall not order an entry of judgment of

acquittal if the evidence is such that reasonable minds can reach different

conclusions as to whether each material element of a crime has been proved beyond

a reasonable doubt.” A Crim.R. 29(A) motion for acquittal challenges the sufficiency

of the evidence. State v. LaMar, 95 Ohio St.3d 181, 2002-Ohio-2128, 767 N.E.2d

166, ¶63-64. Sufficiency of the evidence is the legal standard applied to determine

whether the evidence is legally sufficient as a matter of law to support the verdict.

State v. Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668 (1997). “An appellate court’s

function when reviewing the sufficiency of the evidence to support a criminal

conviction is to examine the evidence admitted at trial to determine whether such

evidence, if believed, would convince the average mind of the defendant’s guilt

beyond a reasonable doubt.       The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the
                                                                                   -11-

syllabus. Whether the evidence is legally sufficient to sustain a verdict is a question

of law. State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997).

      {¶18} The appellate court is to consider all of the testimony before the jury,

whether or not it was properly admitted, when determining the sufficiency of the

evidence. State v. Peeples, 7th Dist. No. 07 MA 212, 2009-Ohio-1198, ¶17, citing

State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, ¶80.

      {¶19} Crim.R. 29(A) states that “[t]he court may not reserve ruling on a motion

for judgment of acquittal made at the close of the state's case.” Thus, it was error for

the trial court to postpone ruling on the motion. State v. Ross, 128 Ohio St.3d 283,

943 N.E.2d 992, ¶37. A trial court's failure to immediately rule on a Crim.R 29(A)

motion for acquittal is reviewed for harmless error. State v. Martauz, 7th Dist. No. 08-

MA-177, 2009-Ohio-3247, ¶42. “[S]uch error [is] harmless in a bench trial if at the

time the motion for acquittal was made the existing evidence was sufficient to sustain

the conviction.” State v. Shepherd, 8th Dist. Nos. 56281, 56282, 1989 WL 142380,

*1 (Nov. 22, 1989); see also, City of Miamisburg v. Turner, 2d Dist. No. 17928, 2000

WL 17928 (Feb. 11, 2000); State v. Cayse, 4th Dist. No. 98CA02, 1999 WL 2437

(Dec. 30, 1998).

      {¶20} Appellant contends that the state did not establish all the elements of

the crime of drug possession because Officer Collins' testimony at trial was not

credible. Appellant posits that Collins contradicted some of the statements he made

at the suppression hearing, and for that reason, was not a reliable witness. A review
                                                                                     -12-

of a Crim.R. 29(A) motion is not a review of credibility, but a review of sufficiency, and

thus, Appellant's argument is not well-taken.

       {¶21} At trial, Appellant was charged with and convicted of possession of

drugs in violation of R.C. 2925.11(A) and (C)(3)(a). R.C. 2925.11(A) states: “No

person shall knowingly obtain, possess, or use a controlled substance.”              R.C.

2925.11(C)(3)(a) defines the crime as a minor misdemeanor if the illegal substance is

marijuana and the amount is less than 100 grams. Officer Collins testified that he

searched Appellant and found a bag of marijuana in his back pocket. The state

submitted three exhibits through Officer Collins that established that the substance

found on Appellant’s person was marijuana. Appellant was identified as the person

who had marijuana on his person when he was searched by Officer Collins. The fact

that Appellant “knowingly” possessed the marijuana found in his back pocket can be

inferred from the totality of circumstances.      These facts, when looked at most

favorably from the perspective of the prosecution, establish a violation of R.C.

2925.11. Therefore, there was sufficient evidence to convict Appellant at the close of

the state's case, and the trial court's error in not immediately ruling on the Crim.R.

29(A) motion to acquit is harmless.       Appellant's second assignment of error is

overruled.

                                     CONCLUSION

       {¶22} Appellant has failed to establish any error in Office Collins' patdown

search which uncovered a bag of marijuana in Appellant's back pocket. The search

was justified under the holding of Moore, supra, because the officer smelled the odor
                                                                                 -13-

of burnt marijuana coming from Appellant and his vehicle, and because exigent

circumstances allowed for a warrantless search. Appellant is correct that the trial

court should have immediately ruled on his Crim.R. 29(A) motion to acquit, but the

error is harmless because the state presented sufficient evidence to convict Appellant

at the conclusion of its case in chief. Both of Appellant's assignments of error are

overruled and the judgment of the trial court is affirmed.


Donofrio, J., concurs.

Vukovich, J., concurs.